IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 13, 2009
                                No. 08-51268
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

LEVALGIA GILDON,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 7:08-CR-141-ALL


Before GARZA, CLEMENT and OWEN, Circuit Judges.
PER CURIAM:*
      Levalgia Gildon pleaded guilty to one count of possession with intent to
distribute five grams or more of cocaine base and one count of possession of a
firearm in furtherance of a drug trafficking crime. On appeal, he argues that the
district court erred by denying his motion to suppress evidence seized during a
search of his residence.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51268

      In reviewing the denial of a motion to suppress, this court reviews factual
findings for clear error and legal conclusions de novo. United States v. Phillips,
382 F.3d 489, 494 (5th Cir. 2004). The district court found that the good-faith
exception applied and denied Gildon’s motion to suppress.          The good-faith
exception provides that “evidence obtained by officers in objectively reasonable
good-faith reliance upon a search warrant is admissible, even though the
affidavit on which the warrant was based was insufficient to establish probable
cause.” United States v. Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992).
      Gildon argues that the good-faith exception does not apply because the
warrant was based on an affidavit that was “so lacking in indicia of probable
cause as to render belief in its existence entirely unreasonable.” United States
v. Cherna, 184 F.3d 403, 407-08 (5th Cir. 1999). Specifically, he contends that
the affidavit lacks sufficient indicia of probable cause because the allegations in
the affidavit are stale and the allegations do not establish a nexus between the
alleged criminal activity and his residence.
      The allegations in the affidavit are not stale because they show an ongoing
pattern of criminal activity between Gildon and a confidential informant. See
United States v. Pena-Rodriguez, 110 F.3d 1120, 1130 (5th Cir. 1997) (holding
that information reaching back over long periods may be used to support an
affidavit “if the information of the affidavit clearly shows a long-standing,
ongoing pattern of criminal activity”).     In addition, the allegations in the
affidavit establish a nexus between the alleged criminal activity and Gildon’s
residence. The affidavit provides that Gildon sold cocaine base on three separate
occasions to a confidential informant; that the vehicles used in the three drug
transactions were parked in front of his residence; and that the affiant believed
that persons involved in drug trafficking kept controlled substances, records of
drug transactions, large amounts of currency, financial instruments, and other
items of value at their residences. The affidavit therefore establishes a nexus
between the residence and illegal activity “through normal inferences as to

                                        2
                                  No. 08-51268

where the articles sought would be located.” United States v. Nguyen, 172 F.
App’x 558, 561 (5th Cir. 2006); see also United States v. Pace, 955 F.2d 270, 277
(5th Cir. 1992). Accordingly, the district court did not err in concluding that the
officers could rely in good faith on the warrant because the warrant did not lack
sufficient indicia of probable cause.
      AFFIRMED.




                                        3